Appeal by the defendant from a judgment of the County Court, Nassau County (Carter, J.), rendered January 13, 2004, convicting him grand larceny in the second degree, upon a jury verdict, and imposing sentence.
*794Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish the defendant’s guilt of grand larceny in the second degree beyond a reasonable doubt (see People v Contes, 60 NY2d 620 [1983]; Penal Law § 155.40 [1]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Adams, J.P., Mastro, Fisher and Covello, JJ., concur.